                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DAVID LEE FARRIS,
                                              Case No. 2:19-CV-10265
        Petitioner,                           HON. SEAN F. COX
                                              UNITED STATES DISTRICT COURT
v.

WILLIS CHAPMAN,

      Respondent.
_______________________________/

     OPINION AND ORDER GRANTING THE MOTION TO AMEND THE PETITION
       (ECF No. 6) AND DENYING THE MOTIONS FOR THE APPOINTMENT OF
         COUNSEL (ECF No. 7), FOR DISCOVERY (ECF No. 11), AND FOR AN
                       EVIDENTIARY HEARING (ECF No. 12)

        Before the Court is habeas petitioner David Lee Farris’s motions to amend the petition, for

counsel, for discovery, and for an evidentiary hearing. For the reasons stated below, the motion

to amend is GRANTED. The other motions are denied without prejudice.

        A. The motion to amend the petition is GRANTED.

        Petitioner filed a motion to amend the petition to add a statement of facts.

        Petitioner’s proposed amended habeas petition alleges additional support for the claims

that he raised in his original petition, was not the subject of undue delay, and would not unduly

prejudice respondent. Accordingly, the motion to amend should be granted. See Riley v. Taylor,

62 F.3d 86, 92 (3rd Cir. 1995).

        B. The motion for the appointment of counsel is DENIED.

        Petitioner has filed a motion for the appointment of counsel.

        The Court will deny the motion for the appointment of counsel. There is no constitutional

right to counsel in habeas proceedings. Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002). The



                                                 1
decision to appoint counsel for a federal habeas petitioner is within the discretion of the court and

is required only where the interests of justice or due process so require. Mira v. Marshall, 806 F.2d

636, 638 (6th Cir. 1986). “Habeas corpus is an extraordinary remedy for unusual cases” and the

appointment of counsel is therefore required only if, given the difficulty of the case and petitioner’s

ability, the petitioner could not obtain justice without an attorney, he could not obtain a lawyer on

his own, and he would have a reasonable chance of winning with the assistance of counsel. See

Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002). Appointment of counsel in a

habeas proceeding is mandatory only if the district court determines that an evidentiary hearing is

required. Lemeshko v. Wrona, 325 F. Supp. 2d 778, 787 (E.D. Mich. 2004). If no evidentiary

hearing is necessary, the appointment of counsel in a habeas case remains discretionary. Id.

       Counsel may be appointed, in exceptional cases, for a prisoner appearing pro se in a habeas

action. Lemeshko, 325 F. Supp. 2d at 788.             The exceptional circumstances justifying the

appointment of counsel to represent a prisoner acting pro se in a habeas action occur where a

petitioner has made a colorable claim, but lacks the means to adequately investigate, prepare, or

present the claim. Id.

       In the present case, petitioner has filed a 65 page petition for a writ of habeas corpus.

Petitioner has also attached to his petition numerous exhibits in support of his claims. Petitioner

filed several motions. Petitioner therefore has the means and ability to present his claims to the

court. Furthermore, until this Court reviews the pleadings filed by petitioner and respondent and

the Rule 5 materials, the Court is unable to determine whether an evidentiary hearing is necessary

or required. Thus, the interests of justice at this point in time do not require appointment of

counsel. 18 U.S.C. § 3006A(a)(2)(B); 28 U.S.C. foll. § 2254, Rules 6(a) and 8(c). The motion for

the appointment of counsel is denied without prejudice.



                                                  2
       C. The motion for discovery is DENIED.

       Petitioner has also filed a motion for discovery.

       “A habeas petitioner, unlike the usual civil litigant, is not entitled to discovery as a matter

of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Instead, a habeas petitioner is

entitled to discovery only if the district judge “in the exercise of his discretion and for good cause

shown grants leave” to conduct discovery. Rule 6 Governing Section 2254 Cases in the United

States District Courts, 28 U.S.C. foll. § 2254. To establish “good cause” for discovery, a habeas

petitioner must establish that the requested discovery will develop facts which will enable him to

demonstrate that he is entitled to habeas relief. See Bracy, 520 U.S. at 908-09. The burden is on

the petitioner to establish the materiality of the requested discovery. See Stanford v. Parker, 266

F.3d at 460. A further limitation on discovery is the recent case of Cullen v. Pinholster, 563 U.S.

170, 181 (2011), in which the Supreme Court held that under the clear language of the 28 U.S.C.

§ 2254(d), a district court is precluded from considering new evidence when reviewing a petition

under § 2254(d) where the petitioner’s claims were adjudicated on the merits in state court

proceedings.

       This Court has yet to review the petition, the answer, or the other pleadings. Until a

respondent files an answer to the habeas petition, “it is impossible to evaluate what, if any,

discovery is needed and whether the discovery is relevant and appropriately narrow.” Gengler v.

United States ex rel. Dept. of Defense & Navy, 463 F. Supp. 2d 1085, 1114-15 (E.D. Cal. 2006);

see also Shaw v. White, No. 2007 WL 2752372, *3 (E.D. Mich. Sept. 21, 2007). In addition, none

of the Rule 5 materials have been reviewed by the Court; “and receipt of those materials may

obviate the need to order discovery.” Shaw, No. 2007 WL 2752372, at *3. Granting petitioner’s




                                                  3
discovery request at this time would be premature. Therefore, the motion for discovery will be

denied without prejudice. Id.

        D. The motion for an evidentiary hearing.

        Petitioner has filed a motion for an evidentiary hearing.

        If a habeas petition is not dismissed at a previous stage in the proceeding, the judge, after

the answer, the transcript, and record of state court proceedings are filed, shall, upon a review of

those proceedings and of the expanded record, if any, determine whether an evidentiary hearing is

required. If it appears that an evidentiary hearing is not required, the judge shall make such

disposition of the petition as justice shall require. 28 U.S.C. foll. § 2254, Rule 8(a); Hence v. Smith,

49 F. Supp. 2d 547, 549 (E.D. Mich. 1999)(Gadola, J.).

        When deciding whether to grant an evidentiary hearing, a federal court must consider

whether such a hearing could enable the habeas petitioner to prove the petition’s factual

allegations, which if true, would entitle the petitioner to federal habeas relief on his claim or claims.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007). “[B]ecause the deferential standards prescribed

by § 2254 control whether to grant habeas relief, a federal court must take into account those

standards in deciding whether an evidentiary hearing is appropriate.” Id. If the record refutes the

habeas petitioner’s factual allegations or otherwise precludes habeas relief, a district court is not

required to hold an evidentiary hearing. Id. A habeas petitioner is not entitled to an evidentiary

hearing on his claims if they lack merit. See Stanford v. Parker, 266 F.3d 442, 459-60 (6th Cir.

2001). Under the provisions of the Antiterrorism and Effective Death Penalty Act, evidentiary

hearings are not mandatory in habeas cases. See Vroman v. Brigano, 346 F.3d 598, 606 (6th Cir.

2003). An evidentiary hearing may be held only when the habeas petition “alleges sufficient

grounds for release, relevant facts are in dispute, and the state courts did not hold a full and fair



                                                   4
evidentiary hearing.” Sawyer v. Hofbauer, 299 F.3d 605, 610 (6th Cir. 2002). An evidentiary

hearing is not required where the record is complete or if the petition raises only legal claims that

can be resolved without the taking of additional evidence. Ellis v. Lynaugh, 873 F.2d 830, 840 (5th

Cir. 1989); United States v. Sanders, 3 F. Supp. 2d 554, 560 (M.D. Pa. 1998).

       The motion for an evidentiary hearing will be denied without prejudice because the Court

has not yet reviewed the pleadings or the state court record. Without these materials, the Court is

unable to determine whether an evidentiary hearing on petitioner’s claims is needed. Following

review of these materials, the Court will then determine whether an evidentiary hearing is

necessary to resolve petitioner’s claims.

       IT IS HEREBY ORDERED that the motion to amend the petition (ECF No. 6) is

GRANTED. The motions for the appointment of counsel (ECF No. 7), for discovery (ECF No.

11), and for an evidentiary hearing (ECF No. 12) are DENIED WITHOUT PREJUDICE. The

Court will reconsider petitioner’s motions if, following review of the pleadings and Rule 5

materials, the Court determines that an evidentiary hearing, additional discovery and/or the

appointment of counsel are necessary.

Dated: February 27, 2020                              s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                 5
